Per Curiam.
The prohibitory section of the act of assembly of 3 810, is as general as words can make it. “ No writ of Certiorari *21issued out of the Supreme Court, to any justice of the peace in any civil suit, or action, shall be available to remove the proceedings had before such justice.” What is the nature of the proceeding in the case of strays? It is a species of attachment to compel the owner to appear and make satisfaction for trespass committed by his cattle; and, after appearance had, if satisfaction be not tendered and accepted, the proceeding assumes the ordinary form of an action inter partes, the justice giving judgment according to the limit of his jurisdiction, and issuing execution for the damages, and the defendant having the benefit of stay of execution and'appeal, as in other cases. The case of the Fourteen Hogs, 10 Serg. & Rawle, 393, which is .cited in support of the writ, passed,’as to the present question, sub silentio; and, M'Call v. Lenox, 9 Serg. & Rawle, 302, was the case of an inquisition before two justices; in which respect, it is essentially different from the case at bar, which falls within both the letter and the spirit of the prohibition.
Certiorari quashed.